Citation Nr: 1335777	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  11-24 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an eye disorder, other than diabetic retinopathy, claimed as glaucoma, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus, type II, including diabetic retinopathy in the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to August 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision and a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The June 2010 rating decision denied service connection for glaucoma, and the July 2011 rating decision continued a 20 percent evaluation for diabetes mellitus, type II, now including diabetic retinopathy in the left eye.   

The Board notes that this claim was previously identified as service connection for glaucoma.  However, the record shows that the Veteran also has diagnoses of cataracts and central retinal vein occlusion.  The United States Court of Appeals for Veterans Claims (Court) has held that the Veteran, as a layperson, is not competent to distinguish between competing diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for a eye disorder, other than diabetic retinopathy, claimed as glaucoma, to include as secondary to service connected diabetes mellitus.  

In a July 2011 rating decision, the RO effectively granted service connection for left eye retinopathy by recharacterizing the issue as an entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, to include diabetic retinopathy in the left eye.  As will be discussed further below, in September 2011, the Veteran filed what he labeled as a notice of disagreement (NOD) as to the rating decision, and clarified his intent in November 2011 by stating that he disagreed with the decision because he felt that his left eye retinopathy was severe enough to warrant a separate evaluation.   A separate claim for service connection for right eye retinopathy was denied in a January 2012 rating decision, which is not on appeal at this time.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The issue of entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus, type II, including diabetic retinopathy in the left eye is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Eye disorders were initially demonstrated many years after service and have not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service, to include exposure to any herbicides while serving in Vietnam. 

2.  An eye disorder was not caused by and/or permanently made worse by the Veteran's service connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for an eye disorder, claimed as glaucoma, to include as secondary to service connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.313 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A December 2009 letter, which was provided to the Veteran prior to the initial adjudication of his claim in June 2010, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of the evidence that is necessary, or would be of assistance, in substantiating their claims, as well as regulations pertinent to the establishment of an effective date and of the disability rating if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has fulfilled its duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA medical treatment records, and private treatment records identified by the Veteran have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran stated in his Form 9 dated September 2011 that he was seeking to obtain medical records from his former doctor, Dr. D.B., but he had previously indicated in his letter March 2010 that records from Dr. D.B. had been destroyed due to being between ten to twenty years old.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  As such, the Board is not on notice that relevant, outstanding Social Security disability records exist in this case, and the duty to assist does not require the Board to obtain Social Security records prior to adjudication of the claims at issue.  See Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2009).   

VA examinations were conducted in May 2010 and June 2011.  While the May 2010 examiner did not provide a rationale for his opinion, the June 2011 examiner made all required clinical findings and provided a clear rationale as to why the Veteran's glaucoma was not related to his service-connected diabetes mellitus.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the June 2011 examination is fully adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Legal Criteria

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043  (Fed. Cir. 1994).   In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).

III.  Analysis

In a statement submitted in January 2010, the Veteran contends that he was exposed to Agent Orange during travels to the northern areas of South Vietnam.  He stated that he developed diabetes approximately 18 years ago and that his vision problems started approximately 4 years ago.  He stated that he has glaucoma in both eyes, cataracts, and loss of focused vision in his right eye. 

Service treatment records are negative for complaints, symptoms, findings or diagnosis of any eye disorders.  The Veteran's entrance examination in July 1967 and separation examination in August 1969 showed normal eye conditions and the Veteran stated that he was in "excellent" condition during the separation examination.  

A physician's statement dated January 2010 from Dr. A.N., who stated that she had been treating the Veteran since 2004 for diabetes mellitus which required a restricted diet.  The statement also indicated that the Veteran had no complications that were directly due to diabetes mellitus.  

Records from the Barnes Retina Institute dated July 2005 to December 2009 show the Veteran having received treatment for a central retinal vein occlusion in his right eye.  A January 2006 notation indicates that the Veteran had a pattern of hemorrhage and cotton-wool infarction consistent with occlusive disease but has not gone on to develop neovascular glaucoma.  A May 2006 notation indicates the doctor was concerned that the Veteran may have developed neovascular glaucoma, but he saw no sign of elevated pressure, neovasculaization, or intraocular inflammation.  In October 2008, March 2009, and May 2009 it was noted that the Veteran had cataract in both eyes, but was asymmetrically more advanced in the right.  A March 2009 entry indicates that the doctor felt that the Veteran needed a glaucoma consultation.   A December 2009 entry indicates that the Veteran had an asymmetrically advanced cataract in his right eye, which also suffered a vein occlusion.  No posterior proliferation was shown.  

Private medical records from Dr. A.K., dated in March 2009 show that the Veteran was seen for a glaucoma consultation.  A family history of glaucoma is noted (maternal uncle).  After an examination, the Veteran was diagnosed with primary open angle glaucoma, right eye much greater than left, and central retinal vein occlusion in the right eye.  No diabetic retinopathy was noted in the eyes.  The Veteran returned in January 2010 for a repeat check which revealed the same results of primary open angle glaucoma and no diabetic retinopathy.

The Veteran underwent a VA examination in May 2010.  The examiner noted that the Veteran did not report any opthalmogical treatment and had no family history of blindness or glaucoma.  Following an examination which revealed no diabetic retinopathy, the diagnosis was glaucoma, not related to military service or diabetes; diabetes with no ocular manifestations; history of non-ischemic hemorrhagic central retinal vein occlusion in right eye, resulting in acute decreased vision and central scotoma; and posterious vitreous detachment, not related to military service or diabetes.  The examiner, however, did not provide a rationale for his opinion,  As stated above, the May 2010 examination is not adequate for rating purposes, and therefore, the examiner's opinion will not be afforded any weight in this case.

A physician's statement from Dr. P.T., dated August 2010 certifies that the Veteran was diagnosed with diabetes mellitus, requiring a oral hypoglycemic agent and restricted diet.  In the complications section, Dr. P.T. checked the box that stated that there was "visual (glaucoma, cataracts, etc.) complications directly due to diabetes mellitus."   No rationale or reasoning was given.

In his notice of disagreement (NOD) dated August 2010, the Veteran stated he disagreed with the June 2010 rating decision and mentioned various literature that he had read that stated glaucoma and cataracts were due to diabetes.  He mentioned literature from various sources, including Marine Corps Community for Marine Veterans, VA, Veterans Today, Vets Home.com, Diabetes Care journals, WebMD, MedicaLook, Mayo Clinic, all of which he stated mention glaucoma and cataracts as possibly being conditions secondary to diabetes.  The Veteran also mentioned a previous unrelated and unprecedential Board decision, which found glaucoma to be secondary to diabetes.  The Veteran stated that the VA doctor at his examination had told him that his optic nerve was gray in color and that he did not understand how the Veteran could see to the limited extent that he could.  The Veteran also stated that his optic nerve in his right eye is in bad condition due to retinal vein occlusion, glaucoma and cataracts, which are associated with diabetes.  He also stated that he has increased fluid pressure in both eyes and loss of visual fields in his right eye due to the damaged nerve and damaged circulation due to diabetes, as well as constant floaters in his right eye which interfere with his vision.      

VA treatment records from April 2011 and June 2011 show the Veteran being seen for a primary care visit, in which he indicated he took two different eye drops for glaucoma and had floaters in his eyes.  He indicated that he would follow-up with his private physician.   

The Veteran underwent another VA examination in June 2011.  The examiner stated that she conducted a review of the file in its entirety including the Veteran's private medical records.  The Veteran reported no recent changes in vision in both eyes, stated he had poor vision in his right eye since the vein occlusion, and reported floaters in his right eye for several years.  Following an examination, the diagnosis was primary open angle glaucoma in both eyes.  The examiner opined that the Veteran's glaucoma was not caused by or a result of diabetes mellitus.  She reasoned that primary open angle glaucoma develops independent of any other condition or injury and is not secondary to any existing condition.  She also noted that glaucoma associated with diabetes develops when neovascularization occurs due to retinal hypoxia or poor perfusion; while neovascularization can occur with proliferative diabetic retinopathy or after an ischemic central retinal vein occlusion, the Veteran's anterior angle chambers have been monitored over time and no neovasculaization of the angle has ever been noted in either eye.   The Veteran was also diagnosed with diabetes mellitus with minimal non-proliferative retinopathy in the left eye, history of non-ischemic central vein occlusion in the right eye, posterior vitreal attachments in both eyes, and nuclear sclerotic cataracts in both eyes with early posterior subcapusular cataract in the right eye.  The examiner stated that the vitreal detachments were age related and not caused by diabetes and military service.  The examiner also reasoned that the cataracts were not visually significant and so not affect his visual function.  She also stated that the decreased vision in the right eye is due to the central retinal vein occlusion, and that the cataracts are age-related and the degree of cataract development is average for the Veteran's age, and not due to diabetes mellitus.  She noted that cataracts exacerbated by diabetes occur at a much earlier age, presenting as cortical "snowflake" cataracts and typically occur with patients with Type I diabetes.  

Along with his substantive appeal in September 2011, the Veteran submitted a statement in which he contended that all of his eye problems are related to his diabetes and that doctors have told him that he his complications from diabetes  were glaucoma, cataracts and vein occlusion.  The Veteran claimed that he should also be granted service connection for retinopathy, cataracts, and vein occlusion, all secondary to diabetes mellitus, as well. 

A physician's statement from Dr. A.N. dated September 2011 was submitted.  The statement certified that the Veteran had a diagnosis of diabetes mellitus requiring a oral hypoglycemic agent and restricted diet.  In the section asking for complications directly due to diabetes mellitus, Dr. A.N. checked the box "visual (glaucoma, cataracts)," and wrote in retinal vein occlusion.  Also attached was another statement from Dr. A.N. which stated that she was treating the Veteran for complications of diabetes mellitus, including erectile dysfunction, hypertension and diabetes.  She indicated that the Veteran's glaucoma, cataracts, diabetic papillopathy and vein occlusion were treated at the Barnes Retinal Institute and Glaucoma Consultants of St. Louis (Dr. P.T.), but considered by her to be complications directly related to diabetes mellitus.  No further explanation was given.  While Dr. A.N.'s stated that the Veteran has diabetic papillopathy, she also indicated that she does not treat the Veteran for that condition.  Records from the Barnes Retinal Institute dated July 2005, indicate that during treatment for poor vision in his right eye, diabetic papillopathy and vein occlusion were considered as a possible diagnoses.  Records from August 2005 show that it was eventually determined that the Veteran had a central retinal vein occlusion, and not diabetic papillopathy.   Records from Dr. P.T. from May 2010 noted a diagnosis of past vein occlusion in the right eye versus papillopathy.  

Regarding direct service connection, service treatment records are negative for complaints, symptoms, findings or diagnosis of any eye disorders.  Additionally, the Veteran has not contended, and there is no competent evidence or opinion that any eye disorders are directly related to his military service, to include being due to herbicide exposure.  VA treatment records and private medical records from Dr. A.N., Dr. A.K, Dr. P.T. and the Barnes Retinal Institute do not include evidence linking any of the Veteran's eye disorders to his service.  In addition, presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309 is not applicable because the Veteran's eye disorders do not fall under the list of the disorders subject to presumptive service connection, for chronic diseases and herbicide exposure.  See 38 C.F.R. § 3.309.  Further, in order to establish presumptive service connection for chronic diseases, disorders must be manifested to a compensable degree within a year of separation from service.  38 C.F.R. § 3.307(a)(3).  That is clearly not the case here.  According to the Veteran, the first manifestations of vision problems were around 2005, approximately 36 years after separation from service.  While there is evidence of current eye disorders; without competent evidence linking a current disability to service, service connection for an eye disorder on a direct basis is denied.

The Board also finds that service connection for an eye disorder as secondary to the service connected diabetes mellitus is not warranted in this case.  The medical evidence in favor of the Veteran's claim includes the August 2010 statement from Dr. P.T. and the September 2011 statement from Dr. A.N. "certifying" that the Veteran's visual disorders (glaucoma, cataracts) are secondary to his diabetes mellitus, as well as the additional statement from Dr. A.N. in September 2011 which stated that the Veteran's glaucoma, cataracts, and vein occlusion are considered by her to be complications directly related to diabetes mellitus.   However, these statements or opinions are entirely conclusory and do not provide any discussion of the underlying medical rationale, which is where most of the probative value of an opinion is derived from.  Therefore, absent sufficient articulation of the underlying rationale, the Board is not compelled to accept these physician's opinions, regardless that they are favorable to the claim.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  There also is no "treating physician rule" requiring the Board to give additional evidentiary weight to the opinion of a physician that has treated the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Also, the two physician's statements are clearly outweighed by the findings in the June 2011 VA examination, which provided a detailed opinion with a discussion of the underlying medical rationale.  

In sharp contrast, the June 2011 VA examiner who reviewed the file for the pertinent medical and other history has opined that the Veteran's glaucoma was not caused by or a result of diabetes mellitus.  She provided medical rationale to support her opinion.  As stated above, the examiner noted that the Veteran had primary open angle glaucoma, which develops independent of any other condition or injury and is not secondary to any existing condition.  She also stated that glaucoma associated with diabetes develops when neovascularization occurs due to retinal hypoxia or poor perfusion, however, neovascularization had never been noted in either of the Veteran's eyes.  With regard to cataracts, the June 2011 VA examiner reasoned that the cataracts were age related and not due to diabetes.  She even pointed out that the Veteran's cataract development was average for his age, and cataracts due to diabetes occur at a much younger age and typically occur in people with Type I diabetes, which the Veteran does not have.  With regard to central retinal vein occlusion, the examiner reasoned that neovascularization could occur with a central retinal vein occlusion, which would be related to diabetes, but that the Veteran has never been noted to have neovascularization in either eye.  The VA examiner's opinion is the most probative of this determinative issue because as stated above, it has reasoned analysis which included a review of the evidence and findings in the record. 

The June 2011 VA examiner's opinion against the claim is far more detailed and comprehensive than the opinions supporting the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

The Board has considered the Veteran's lay statements regarding his vision problems and their relationship to his diabetes mellitus.  A Veteran is competent to report things he experiences or observes through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent or qualified, as a layperson, to ascribe these symptoms to a specific diagnosis.  Certain disabilities are medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion on etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board acknowledges the Veteran's contentions, but as a lay person, he is not competent to render an etiology opinion on a complex medical question, such as whether certain eye disorders are proximately caused by diabetes mellitus.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Under these circumstances, the Board finds that the claim for service connection for an eye disorder, other than diabetic retinopathy, claimed as glaucoma, to include as secondary to service-connected diabetes mellitus must be denied.  In reaching the conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent and probative evidence does not support a finding of service connection for an eye disorder, on a direct or secondary basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for an eye disorder, other than diabetic retinopathy, claimed as glaucoma, to include as secondary to the service-connected diabetes mellitus is denied.


REMAND

In a July 2011 rating decision, the Veteran's service connected diabetes mellitus, type II, now including diabetic retinopathy in the left eye, was continued at 20 percent disabling.  Service connection had been effectively granted for left eye retinopathy in the rating decision, but was considered noncompensable due to no loss of vision or any visual dysfunction, and the issue was recharacterized to include left eye retinopathy with his evaluation for diabetes mellitus.  In September 2011, the Veteran filed an statement which he labeled as an NOD, disagreeing with the noncompensable rating and arguing that he did have vision loss and was entitled to a higher rating for his left eye retinopathy.  He also contended that he should have been service connected for right eye retinopathy as well.  A November 2011 report of contact noted that the Veteran clarified that he wanted to appeal the July 2011 rating decision because he believed his left eye retinopathy was severe enough that it should be evaluated separately from his diabetes mellitus type II.  He also clarified that he wanted to submit new claims for hypertension and right eye retinopathy, which were eventually addressed in a separate January 2012 rating decision.  Therefore, the Veteran's September 2011 statement must be considered a NOD as to the evaluation for diabetes mellitus, type II, including left eye retinopathy, to include consideration of a separate evaluation for left eye retinopathy.  A review of the record, including that maintained as part of Virtual VA, however, discloses that a Statement of the Case (SOC) has not been issued, despite the RO's acknowledgment of the NOD.  When a notice of disagreement has been filed, an SOC must be issued.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  The Board is therefore obligated to remand this issue for the issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

Issue an SOC with respect to the claim for an evaluation in excess of 20 percent disabling for diabetes mellitus, type II, including diabetic retinopathy in the left eye, to include consideration of a separate evaluation for left eye retinopathy.  The Veteran is advised that a timely substantive appeal will be necessary to perfect the appeal to the Board concerning the issue.  38 C.F.R. § 20.302(b) (2012).  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


